Citation Nr: 1014801	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-14 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability on a secondary basis.

2.  Entitlement to service connection for a right hip 
disability on a secondary basis.

3.  Entitlement to service connection for a low back 
disability on a secondary basis.

4.  Entitlement to a rating in excess of 10 percent for 
status post right knee ruptured meniscus.

5.  Entitlement to a separate compensable rating for 
arthritis of the right knee.

6.  Entitlement to a compensable disability rating for 
athlete's foot.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
November 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In connection with his appeal, the Veteran testified at a 
Travel Board hearing at the RO before the undersigned Acting 
Veterans Law Judge in July 2009.  A transcript of the hearing 
is associated with the claims file.

After the hearing, the Veteran submitted additional evidence 
in support of his appeal, along with a waiver of his right to 
have the evidence initially considered by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back 
disability on a secondary basis is addressed in the REMAND 
that follows the order section of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action, on his part, is required.


FINDINGS OF FACT

1.  There is no competent medical evidence of a left hip 
disability at any time during the pendency of this claim.

2.  There is no competent medical evidence of a right hip 
disability at any time during the pendency of this claim.

3.  For the period on appeal, the Veteran's right knee 
disability has not been manifested by locking, recurrent 
subluxation or more than slight instability of the knee.

4.  The Veteran's service-connected right knee disability 
also has been manifested by x-ray evidence of arthritis and 
complaints of pain on motion; extension has not been limited 
to more than 5 degrees; and flexion has not been limited to 
less than 45 degrees.

5.  For the period on appeal, the Veteran's athlete's foot 
has not been manifested by any active symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip 
disability, claimed as secondary to a right knee disability, 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2009).

2.  The criteria for service connection for a right hip 
disability, claimed as secondary to a right knee disability, 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2009).

3.  The criteria for a rating in excess of 10 percent rating 
for status post right knee ruptured meniscus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 3.102, 
3.159, 3.321, 4.1-4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257 (2009).

4.  The criteria for entitlement to a separate 10 percent 
rating for arthritis of the right knee are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5260, 
5261 (2009); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998).

5.  The criteria for an increased (compensable) rating for 
athlete's foot are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.27, 4.97, 
4.104, 4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended 
to eliminate that requirement for claims pending before VA on 
or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in December 2007, prior to its 
initial adjudication of the claims.  These letters provided 
appropriate notice to the Veteran regarding what information 
and evidence was needed to substantiate his claims for 
service connection and for increased ratings to include how 
effective dates are established.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf, as well as 
what information and evidence must be submitted by the 
Veteran. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, as well as post-service 
medical records, and reports of VA examination.  Also of 
record and considered in connection with the appeal is the 
transcript of the Board hearing, as well as various written 
statements provided by him and by his representative, on his 
behalf.

The Board acknowledges that the Veteran was not afforded a VA 
examination with respect to his claimed right and left hip 
disabilities, but has determined that no such examination is 
required in this case because the medical evidence currently 
of record is sufficient to decide the claims and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claims.  In this regard, the 
Board notes there is no indication in the post-service 
medical evidence of a right or left hip disability.  Thus, 
remand for medical examination and opinion is accordingly not 
warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  

In addition, the Board acknowledges that the Veteran has 
indicated that he has not been suffering from an active 
flare-up of athlete's foot during any of his VA examinations.  
The Board is aware that where the evaluation of such a 
disability that fluctuates in degree of disability is at 
issue, an examination of the disability during an active 
stage or during an outbreak is required.  Ardison v. Brown, 6 
Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992) (the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks must be 
addressed).  While the Veteran has indicated that he is more 
likely to experience a flare-up of the condition over the 
summer months, the Board has determined that the Veteran has 
not provided sufficient information to determine when an 
active flare-up of his skin condition will occur so as to 
schedule another VA examination during such time.  Moreover, 
the Board observes that the Veteran has received VA 
outpatient treatment care during the summer months in 
previous years, but there has been no indication of treatment 
for an active flare-up of athlete's foot during such time.

With respect to the Veteran's right knee disability, he has 
been afforded VA examinations pertaining to his right knee in 
November 2007 and March 2009.  The Board finds that these 
examinations, along the Veteran's testimony and post-service 
medical records, are adequate for rating purposes as the VA 
examiners reviewed the Veteran's claims file and provided 
detailed clinical evaluations.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Thus, the Board concludes that there is no additional notice 
that should be provided, nor is there any indication that 
there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the claims herein decided.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310 (which was revised effective in 
October 2006), service connection also may be granted for 
disability that is proximately due to or the result of a 
service- connected disease or injury.  See 38 C.F.R. § 3.310.  
Such permits a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).



Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).

Knee

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating will be assigned for each major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(Aug. 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a maximum 
30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; and a 20 percent 
rating is flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to 5 degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 
percent rating is flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 
maximum 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

The removal of semilunar cartilage warrants a maximum 10 
percent rating if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these  
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, this 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Athlete's Foot

Initially, the Board notes that the rating criteria for skin 
disorders were revised during the pendency of this appeal, 
effective October 23, 2008.  Since neither the Veteran nor 
his representative have asked that the October 2008 revisions 
be applied in this case, the revised rule specifically 
provides that the revised version will not apply to cases 
that were pending prior to the effective date of the 
regulation unless the claimant so requests.  Therefore, only 
the rating criteria that became effective August 30, 2002 
will be discussed and applied in the instant case.

The Veteran's athlete's foot is currently rated by analogy to 
dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  A noncompensable disability rating is assigned for 
dermatitis where less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy has been required during the past 
12-month period.  A 10 percent disability rating is assigned 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or if intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period.  A 
30 percent disability rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.



Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Claimed Left and Right Hip 
Disabilities 

The Veteran contends that he is entitled to service 
connection for left and right hip disabilities, as he 
believes that these disabilities stem from his service-
connected right knee disability.  During the Veteran's July 
2009 Board hearing, he claimed that he experiences hip pain, 
which he believes developed as a result of his right knee 
problems.  He admitted that no physician has told him that he 
has a hip disability related to his service-connected right 
knee disability.

With respect to the Veteran's medical records, the Board 
notes that there has been no diagnosis of a disability of 
either hip at any point during the pendency of this claim.  
During the Veteran's November 2007 VA knee examination, he 
also complained that his hips were bothering him.  However, a 
hip problem was not diagnosed at that time, nor is there any 
further indication of a right or left hip condition.

Although the Veteran complains of hip pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, 
the competent, probative evidence establishes that the 
Veteran does not have a disability of either hip, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Significantly, neither the Veteran nor his 
representative has presented or identified any contrary, 
existing medical opinion evidence that, in fact, supports the 
Veteran's claims for service connection.  In this case then, 
the claims for service connection for right and hip 
disabilities must be denied because the first essential 
criterion for a grant of service connection-evidence of the 
claimed disabilities-has not been met.

In addition to the medical evidence, the Board has considered 
the Veteran's statements, including his hearing testimony; 
however, none of this evidence provides a basis for allowance 
of the claims.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not 
shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for right and left hip disabilities 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the competent, 
probative evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right knee and athlete's foot disabilities.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disabilities.  

Right Knee

The Veteran was granted service connection for a ruptured 
meniscus of the right knee in a February 1956 rating 
decision.  A noncompensable rating was assigned at that time, 
effective November 1953.  This rating was later increased to 
10 percent in a January 1995 rating decision, effective 
November 18, 1993.  The Veteran filed the instant claim for 
an increased rating in October 2007.  He appeals a May 2008 
rating decision continuing the 10 percent disability rating.

In response to his claim for an increased rating, the Veteran 
was afforded a VA examination in November 2007.  At that 
time, the Veteran reported that his right knee bothered him 
on and off, and that he had fallen on a few occasions.  He 
also endorsed symptoms of stiffness, instability, 
fatigability, lack of endurance, and difficulty walking.  He 
denied experiencing swelling, redness, or locking.  Upon 
physical examination, the examiner found no objective 
evidence of ankylosis, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding.  Range of motion testing revealed flexion to 115 
degrees and full extension.  There was no medial collateral 
ligament or lateral collateral ligament laxity, and Lachman's 
and McMurray's tests were negative.  The Veteran reported 
intermittent pain, including pain on repeated use and pain 
during flare-ups.  He denied incoordination with repetition.  
The examiner determined that pain, fatigue, weakness, and 
lack of endurance would mildly additionally limit joint 
function.  The examiner noted that mild to moderate 
functional impairment was reported by the Veteran.  However, 
the examiner indicated that it is most likely that spinal 
stenosis was impacting the Veteran's ambulation and his 
complaints of leg pain and was unable to determine the level 
of contribution to his self-reported decreased right knee 
function.

The Veteran was afforded another VA examination pertaining to 
his right knee disability in March 2009.  The Veteran 
continued to complain of right knee pain and flare-ups, along 
with weakness, fatigability, lack of endurance and stiffness.  
He also stated that he experienced instability, but no 
locking of the knee.  On examination, the Veteran walked with 
a limp holding onto a Rollator.  There was a scar located 
along the right meniscus, but there was no pain, adherence to 
underlying tissue, instability of the scar, or abnormal 
texture.  The scar was described as superficial with no 
keloid formation.  The examiner also found crepitus and 
tenderness to palpation at the patellofemoral joint.  There 
was no breakdown or unusual shoe wear pattern that would 
indicate abnormal weightbearing.  Range of motion testing 
revealed extension to 0 degrees and flexion to 110 degrees, 
with discomfort beginning at 100 degrees.  Range of motion 
was additionally limited by pain, fatigue, weakness, lack of 
endurance, and stiffness following repetitive use and was 
approximately 50 degrees.  There was no ankylosis 
appreciated, nor was there evidence of heat, redness, edema, 
or effusion, but there was evidence of weakness, instability, 
tenderness, abnormal movement, and guarding of movement.  
Drawer, Lachman's, and McMurray's tests were all negative.  
The examiner concluded by assessing the Veteran's condition 
as right medial meniscectomy with degenerative changes and 
mild to moderate functional limitations at baseline, with 
moderate to severe functional limitations with flare-ups.

VA outpatient treatment records from the period on appeal 
also track the Veteran's complaints and treatment of his 
right knee disability.  In October 2008, the Veteran reported 
knee pain and trouble with falling.  An examination of the 
right knee disclosed tenderness and crepitus.  However, 
McMurray's testing was negative.

During the Veteran's July 2009 Board hearing, he attested to 
his increasingly worsening right knee condition.  He noted 
that he had to wear a brace and that his knee frequently gave 
out.  He complained of symptoms such as instability, 
incoordination, fatigue, difficulty standing for long periods 
of time, and frequent falling.

Based on the foregoing evidence, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for instability of the right knee.  But, 
resolving all doubt in the Veteran's favor, the Board finds 
that a separate 10 percent rating for arthritis of the right 
knee is warranted. 

With regard to instability, the Board notes that the Veteran 
has frequently complained of instability and wears a brace, 
and the March 2009 VA examiner found objective evidence of 
instability.  However, tests for instability during VA 
examinations have yielded negative results.  In sum, while 
there is some evidence of instability, there is no indication 
from the record of more than slight instability.  In the 
absence of objective medical evidence demonstrating moderate 
recurrent subluxation or lateral instability of the right 
knee, the Board finds that a 20 percent rating for 
instability for the Veteran's left knee disability is not 
warranted.

With respect to the Veteran's arthritis, the Board notes that 
recent VA examination have disclosed degenerative changes of 
the right knee.  However, neither VA examination reports nor 
VA outpatient treatment records from the period on appeal 
show that extension was limited to more than 10 degrees, or 
that flexion was limited to 45 degrees or less.  Moreover, 
while pain was noted on examination, the objective evidence 
indicates that the pain experienced by the Veteran is only 
within certain ranges of motion, beyond those noted as 
without pain by the March 2009 examiner.  Thus, even with 
consideration of the DeLuca criteria, such symptomatology 
warrants no more than the assignment of a separate 10 percent 
rating for arthritis of the right knee, as extension and 
flexion have not been shown to be limited to 10 or 45 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5003; 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The Board has considered whether there is any other basis for 
granting any higher ratings for the Veteran's right knee 
disability but has found none.  In so finding, the Board 
notes that objective medical evidence does not show that the 
Veteran experiences locking of the knee.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than to separate 10 percent ratings 
for instability and arthritis.  See Hart, 21 Vet. App. at 
509-10.

Athlete's Foot

The Veteran was also granted service connection for athlete's 
foot in the February 1956 rating decision.  A noncompensable 
disability rating was assigned at that time and has remained 
unchanged since then.  The Veteran filed the instant claim 
for an increased rating in October 2007, and appeals a May 
2008 rating decision continuing the noncompensable rating.

In response to his claim for an increased rating, the Veteran 
was afforded a VA dermatology examination in December 2007.  
It was noted that the Veteran was seen in the podiatry clinic 
in October 2007 and that turgor, texture, and color of the 
skin was normal and appeared intact, with no primary or 
secondary skin lesions.

The Veteran was afforded another VA examination in March 
2009.  At that time, the Veteran denied any athlete's foot 
and indicated that he did not request an increase for it.  He 
did not have any treatment in the last twelve months and used 
no medications, corticosteroids, immunosuppressant drugs, 
light therapy, or systemic or topical medications.  Upon 
physical examination, there was no evidence of infection.  He 
had bilateral onychomycosis in the large toes, with no 
infection or changes to the skin.  The examiner thus 
determined that the disability affected 0 percent of the 
exposed area and 0 percent of the total surface area.  No 
scars, disfigurement, or hyperhidrosis were found.  In sum, 
the examiner found no evidence of tinea pedis.

The Board also notes that VA outpatient treatment records 
through 2009 do not show complaints of or treatment for 
athlete's foot, nor do they establish that the Veteran is 
taking corticosteroids to treat his condition.

During the Veteran's July 2009 hearing, he testified that his 
athlete's foot is a consistent problem and that there are 
periods when it is more severe, such as the summer, though he 
could not state the period of flare-ups with certainty.  He 
indicated that he had not been experiencing a breakout of the 
condition at the time of his examinations.  With respect to 
treatment, he noted that he used creams and lotions, but not 
pills.

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to an increased disability 
evaluation for his athlete's foot disability.  In so finding, 
the Board notes that none of the medical evidence of record 
establishes that the Veteran's athlete's foot disability 
affects at least a 5 percent area of the total area or total 
expose area of his body, or that the condition requires 
intermittent systemic therapy such as corticosteroids or 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12 months.  In fact, the Veteran had no 
complaint of athlete's foot on his most recent VA examination 
and VA medical records show that he has been seen for 
diabetic foot care, not for athlete's foot.

The Board acknowledges that the Veteran has indicated that he 
experiences flare-ups of this condition.  However, none of 
the medical evidence of record substantiates this claim, 
including VA outpatient treatment records covering the period 
on appeal.  Therefore, a compensable disability rating is not 
in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart, 21 Vet. 
App. at 509-10.

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue 
are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the Rating Schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his service-
connected right knee and foot disabilities and that the 
manifestations of these disabilities are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disabilities would be in excess of those contemplated by 
the assigned rating.  The Board notes that the Veteran is 
currently unemployed due to blindness not his service-
connected right knee and foot disabilities.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Service connection for a left hip disability, to include on a 
secondary basis, is denied.

Service connection for a right hip disability, to include on 
a secondary basis, is denied.

A rating in excess of 10 percent for a status post right knee 
ruptured meniscus is denied.

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to the provisions governing the award of 
monetary benefits.

An increased (compensable) rating for athlete's foot is 
denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the service connection claim remaining on 
appeal is warranted.

The Board notes that the Veteran does not contend-nor does 
the record establish-that he experienced a low back 
disability in service.  Rather, the Veteran argues that his 
current low back disability developed as a result of his 
service-connected right knee disability.

Post-service medical records confirm that the Veteran has 
been treated for a low back disability.  VA outpatient 
treatment records from July 1996 reflect diagnoses of spinal 
stenosis and lumbar radiculopathy.  The Veteran indicated 
that his low back pain was worse with walking.  In April 
2001, degenerative joint disease was shown; while in August 
2007, a complaint of chronic low back pain and an assessment 
of degenerative disc disease with facet syndrome was given.

During his Board hearing, the Veteran stated that his 
physicians have told him his low back disability is related 
to his right knee disability.

Thus, the record establishes that the Veteran has been 
treated for a low back disability following service.  
Moreover, the Veteran's has continued to complain of a low 
back disability that he believes is related to his service-
connected right knee disability.  The Board notes that the 
Veteran has never been afforded a VA examination to determine 
the etiology of his current low back disability.  Under these 
circumstances, the Board finds that a medical opinion-based 
on full consideration of the Veteran's documented medical 
history and assertions and a fully stated rationale-is 
needed to resolve the question of whether the Veteran's low 
back disability is related to his service-connected right 
knee disability.  Accordingly, the VA should arrange for the 
Veteran to undergo examination, by an appropriate physician, 
at a VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the VA should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in West Haven, Connecticut dated 
through April 8, 2009.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
VA must obtain all outstanding pertinent treatment records 
from the West Haven VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

Accordingly, the case is REMANDED for the 
following action: 

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the West Haven, Connecticut 
VAMC, since April 9, 2009.  The VA must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  After all available records and/or 
responses have been associated with the 
claims file, schedule the Veteran for a 
VA examination, at an appropriate VA 
medical facility, to determine the 
etiology pertaining to any low back 
disability found on examination.  The 
entire claims file, to include a copy of 
this REMAND, must be made available to 
the examiner, and the examination report 
should include a discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays, if warranted) 
should be accomplished (with all results 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should clearly identify all 
current low back disorder(s).  With 
respect to each diagnosed disorder, the 
examiner should specifically express an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder (1) was 
first manifest or had its onset during 
active duty from December 4, 1953 to 
November 17, 1955, or (2) is due to, or 
is aggravated by, any of the Veteran's 
service-connected disabilities.  The 
Veteran is service connected for: status 
post right knee rupture meniscus; 
hemorrhoids; reduced sphincter tone, 
residuals of surgical hemorrhoidectomy 
associated with hemorrhoids; and 
athlete's foot.  If aggravation of a 
nonservice-connected disorder by any 
service-connected disability is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation. 

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  The report of the examination 
should be associated with the claims 
file.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim for service 
connection remaining on appeal, in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


